By the Court.*— Ingraham, J.
—The defendant’s counsel caused the increase of term-fees by insisting before the judge at special term on retaining the verdict. Having been in error there, he ought not to receive the benefit of his error by being paid the term-fees incurred while the appeal was pending. We think the order made at special term, now appealed from, should be affirmed without costs. The order at the general term is informally entered, and ought not to have included these term-fees.
Order appealed from affirmed without costs.

 Present, Clerke, P. J., Ingraham and Leonard, JJ.